NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.
This application is in condition for allowance except for the presence of claims 9-12 directed to an invention non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2021 and 05/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Relevant Prior Art
The following prior art has been identified at the most relevant disclosures found in the prior art:
Basu Mallick et al. (US 2020/0304969; “Basu Mallick”)
Freda et al. (US 2022/0150730; “Freda”) 
Basu Mallick teaches a terminal configured to perform vehicle-to-everything (V2X) communication [Basu Mallick ¶ 0058, Fig. 2: V2X transmitting UE (“V2X Tx UE”) 205], the terminal comprising:
a transceiver [Basu Mallick ¶ 0097, Fig. 6: user equipment 600 includes transceiver 625] configured to transmit and receive one or more wireless signals [Basu Mallick ¶ 0125: UE 600 transmits 805 SL data to a set of receiver V2X UEs and listens (i.e. receives) 810 for SL feedback from the set of receiver V2X UEs]; and 
a processor [Basu Mallick ¶ 0097, Fig. 6: user equipment 600 includes transceiver 605] configured to: [identify] a PSFCH received during one time transmission interval (TTI) [Basu Mallick ¶ 0061: V2X Tx UE 205 attempts to receive (i.e., “listens” for) SL feedback from the V2X Rx UE(s) over a specific window of time], 
determination of whether the PSFCH is a hybrid automatic repeat request (HARQ) acknowledgement (ACK) or a HARQ negative-acknowledgement (NACK) [Basu Mallick  ¶ 0066: a V2X Rx UE 215 that successfully decodes the PSSCH transmits a SL HARQ ACK, otherwise, a V2X Rx UE 215 that fails to decode the PSSCH transmits a SL HARQ NACK; ¶ 0073: the V2X Tx UE 205 determines a number ‘M’ of V2X Rx UE(s) 215 that failed to decode the SL Data (determination of whether HARQ feedback is NACK or ACK)], and
determine whether a physical sidelink shared channel (PSSCH) is to be retransmitted, based on the determination [Basu Mallick ¶ 0073: If ‘M’ is greater than a threshold number, then the V2X Tx UE 205 selects groupcast as the cast-type for re-transmission of PSSCH].

Furthermore, Freda teaches a processor configured to: control the transceiver to measure reference signal received powers (RSRPs) or signal-to-interference & noise ratios (SINRs) of a physical sidelink feedback channel (PSFCH) [Freda ¶ 1041: WTRU may measure PSFCH quality using RS RSRP]

Allowable Subject Matter
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 17, the limitations “measure reference signal received powers (RSRPs) or signal-to-interference & noise ratios (SINRs) of k physical sidelink feedback channels (PSFCHs), from among a plurality of PSFCHs received during one time transmission interval (TTI), wherein k is an integer greater than 1,” “sort the k PSFCHs, based on the RSRPs or the SINRs, in ascending order,” and “perform a sequential determination of whether the sorted k PSFCHs are a hybrid automatic repeat request (HARQ) acknowledgement (ACK) or a HARQ negative-acknowledgement (NACK) in the ascending order” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 17 is allowed. Claim 24 recites similar limitations as those of claim 17, therefore, claim 24 is allowed for similar reasons as stated above.  Claims 18-23 and 25-32 depend from an allowed base claim, therefore, claims 18-23 and 25-32 are allowed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474